     Case 2:20-cv-02102-TLN-EFB Document 17 Filed 12/08/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11       THADDEUS KEITH BONNER,                        No. 2:20-cv-02102-TLN-EFB
12                       Petitioner,
13            v.                                       ORDER
14       P. COVELLO,
15                       Respondent.
16

17           Petitioner Thaddeus Keith Bonner (“Petitioner”), a state prisoner proceeding pro se, has

18   filed an application for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302.

21           On October 28, 2020, the magistrate judge filed findings and recommendations herein

22   which were served on Petitioner and which contained notice to Petitioner that any objections to

23   the findings and recommendations were to be filed within fourteen days. (ECF No. 13.)

24   Petitioner has not filed objections to the findings and recommendations.1

25
     1
26          He did, however, file a motion for preliminary injunctive relief/compassionate release.
     (ECF No. 16.) The Court takes no action on that motion. See Bolden v. Ponce, No. 20-cv-3870-
27   JFW-MAA, 2020 U.S. Dist. LEXIS 77249, at *3-4 (C.D. Cal. May 1, 2020) (challenge to
     conditions of confinement during COVID-19 pandemic should have been asserted in a civil rights
28   complaint, not a habeas petition, despite request for immediate release).
                                                        1
     Case 2:20-cv-02102-TLN-EFB Document 17 Filed 12/08/20 Page 2 of 2


 1          The Court presumes that any findings of fact are correct. See Orand v. United States, 602

 2   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

 3   See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir. 1983); see also 28

 4   U.S.C. § 636(b)(1).

 5          The Court has reviewed the file and finds the findings and recommendations to be

 6   supported by the record and by the magistrate judge’s analysis.

 7          Accordingly, IT IS HEREBY ORDERED that:

 8          1. The findings and recommendations filed October 28, 2020 (ECF No. 13), are

 9   ADOPTED IN FULL;

10          2. Petitioner’s application for a writ of habeas corpus is DENIED without prejudice to

11   filing his claims in a new action under 42 U.S.C. § 1983;

12          3. The Clerk is directed to close the case; and

13          4. The Court declines to issue a certificate of appealability.

14          IT IS SO ORDERED.

15   DATED: December 7, 2020

16

17

18
                                                                  Troy L. Nunley
19                                                                United States District Judge

20
21

22

23

24

25

26
27

28
                                                       2
